387 F.2d 352
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NATIONAL FEDERATION OF LABOR, INC., Respondent.
No. 24466.
United States Court of Appeals Fifth Circuit.
Dec. 26, 1967.

Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Julius Rosenbaum, Atty., NLRB, Washington, D.C., for petitioner.
William A. Somersett, Miami, Fla., representative of Union.
Before BROWN, Chief Judge, FAHY* and DYER, Circuit Judges.
PER CURIAM:


1
After an extended hearing reflected by a record which even in the abbreviated form of a joint appendix exceeds one thousand pages the Board, finding that NFL1 was the successor of USEA2 determined, 160 NLRB No. 63, that NFL had violated 8(b)(1)(A), 29 U.S.C.A. 158(b)(1)(A), by executing collective-bargaining agreements with various employers at a time when NFL was an employer-dominated labor organization and did not represent an uncoerced majority of employees.  The Board also found that NFL violated 8(b)(1)(A) and (2) of the Act, 29 U.S.C.A. 158(b)(1)(A) and (2) by executing contracts which contain clauses providing for preferential hiring of NFL members.  Although in response to the Board's petition for enforcement, 10(e), 29 U.S.C.A. 160(e), NFL filed a formal opposition, it has since neither filed a brief nor appeared through counsel on the submission.  But giving such independent review to the record as our limited role permits we find not a significant legal issue presented and more than ample evidence upon which to reach the factual and legal conclusions in the Board's order.


2
Enforced.



*
 Senior Circuit Judge of the District of Columbia Circuit, sitting by designation


1
 National Federation of Labor, Inc


2
 United Southern Employees Association.  As a result of hearings in August, 1960, the parties entered into a stipulation consenting to disestablishment of USEA as a labor organization and requiring it to cease and desist from engaging in employer-dominated activities, maintaining agreements with employers, and restraining employees.  The Board entered an order on January 12, 1961, encompassing the terms of the stipulation.  This order was enforced by decree of this Court on April 10, 1961